Title: To George Washington from Edmund Randolph, 18 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia October 18. 1794. one o’clock p.m.
        
        I have been employed this morning in communicating to the sufferers under British depredations Mr Jay’s letters of the 2d and 23d of August, copies of which have been forwarded to you. They have appointed a committee of five, at which Mr Fitzsimmons is the head, to confer with me from time to time. They are to meet this evening, and to call upon me again on Monday. I stated to the whole body so much of the measures of government, as seemed proper, and relative to them; and find, that they have a perfect conviction of the exertions of the executive.
        Mr Jaudenes has just left me; after expressing a wish, that Mr Villemont, whom I mentioned in my letter of yesterday, should receive a passport to travel thro’ the U.S. in quest of natural curiosities. I told him, that it should be considered. At the same time, altho’ I am persuaded, that the arcana of nature are the ostensible objects only, I do not well see, how the passport can be refused to him, when Mr Jaudenes has granted a similar one to our Countryman Peale, who is travelling in the Spanish dominions; when the denial may betray an unbecoming suspicion; and when there is no power to prevent him from travelling where he will.
        I have spoken at large of the nature of Messrs Findley’s and Riddick’s mission. The general opinion of it is that it is too equivocal for reliance on it. I have the honor sir to be with the highest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      